     Case 2:20-cv-00479-JFW-JPR Document 87 Filed 09/03/21 Page 1 of 4 Page ID #:9434



 1     Christopher C. McNatt, Jr. (SBN 174559)
       cmcnatt@scopelitis.com
 2     SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
       2 North Lake Avenue, Suite 560
 3     Pasadena, CA 91101
       P: 626-795-4700
 4     F: 626-795-4790
 5     Christopher J. Eckhart (SBN 331414)
       ceckhart@scopelitis.com
 6     E. Ashley Paynter (SBN 333428)
       apaynter@scopelitis.com
 7     SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
       10 West Market Street, Suite 1400
 8     Indianapolis, IN 46204
       P: 317-637-1777
 9     F: 317-687-2414
10     Attorneys for Defendants,
       Quality Carriers, Inc. and Quality Distribution, Inc.
11
       (additional counsel listed on next page)
12
13                               UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
15
       CLAYTON SALTER, individually, and               Case No.: 2:20-cv-00479-JFW-JPR
16     on behalf of all others similarly situated,
17                  Plaintiff,
                                                       DEFENDANTS’ NOTICE OF
18           vs.                                       MOTION AND MOTION FOR
19                                                     PARTIAL SUMMARY
                                                       JUDGMENT
       QUALITY CARRIERS, INC., an Illinois
20     Corporation; QUALITY DISTRIBUTION,
       INC., a Florida Corporation; and DOES 1         Hearing Date:   October 4, 2021
21     through 100, inclusive,                         Time:           1:30 PM
22                                                     Courtroom:      7A
                    Defendants.                        Judge:          Hon. John F. Walter
23
24
25
26
27
28
     Case 2:20-cv-00479-JFW-JPR Document 87 Filed 09/03/21 Page 2 of 4 Page ID #:9435




 1     Jared S. Kramer, admitted Pro Hac Vice
       jskramer@scopelitis.com
 2     SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
       30 West Monroe Street, Suite 1600
 3     Chicago, IL 60603
       P: 312-255-7200
 4     F: 312-422-1224
 5     Andrew R. Brehm, admitted Pro Hac Vice
       abrehm@scopelitis.com
 6     SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
       330 E. Kilbourn Avenue, Suite 827
 7     Milwaukee, WI 53202
       P: 414-219-8500
 8     F: 414-278-0618
 9     Attorneys for Defendants,
       Quality Carriers, Inc. and Quality Distribution, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-00479-JFW-JPR Document 87 Filed 09/03/21 Page 3 of 4 Page ID #:9436




 1            PLEASE TAKE NOTICE that on October 4, 2021, at 1:30 p.m., in Courtroom
 2     7A of the United States District Court for the Central District of California, United
 3     States Courthouse, 350 West 1st Street, Los Angeles, California 90012, of the
 4     Honorable John F. Walter, or as soon thereafter as the parties may be heard,
 5     Defendants, Quality Carriers, Inc. (Quality) and Quality Distribution, Inc. (Quality
 6     Distribution) (collectively, Defendants), will move, and hereby respectfully request,
 7     the Court to enter summary judgment in its favor on the first through fourth, sixth and
 8     seventh causes of action asserted by Plaintiff, Clayton Salter (Salter), in his First
 9     Amended Complaint (Dkt. No. 51). Summary Judgment is required on those claims
10     for the following reasons, which are explained in greater detail in Defendants’
11     accompanying Memorandum of Points and Authorities and Statement of
12     Uncontroverted Facts and Conclusions of Law.
13           1.     Salter’s first and second causes of action alleging violations of
14     California’s meal and rest break rules are preempted by the Federal Motor Carrier
15     Safety Administration’s (FMCSA’s) Hours of Service Regulations, pursuant to the
16     FMCSA’s December 28, 2018 grant of petition for determination of preemption, 83
17     Fed. Reg. 67470 (Dec. 28, 2018).
18           2.     Salter’s first and second causes of action alleging violations of
19     California’s meal and rest break rules are also preempted by the federal Hazardous
20     Materials Regulations (HMRs) governing the transport of hazardous materials in
21     interstate commerce, pursuant to the Pipeline and Hazardous Materials Safety
22     Administration (PHMSA) Notice of Administrative Determination of Preemption, 83
23     Fed. Reg. 47961 (Sept. 21, 2018).
24           3.     Salter’s third cause of action alleging failure to pay the minimum wage
25     fails as a matter of law because Salter has not proffered any evidence of work he
26     performed for which he was not paid under the terms of the Independent Contractor
27     Agreements (the Agreements) he entered into with Quality. See Oman v. Delta Air
28     Lines, Inc., 9 Cal. 5th 762, 781 (2020).

                                                  1
     Case 2:20-cv-00479-JFW-JPR Document 87 Filed 09/03/21 Page 4 of 4 Page ID #:9437




 1                  4.        Salter’s fourth cause of action alleging that Defendants failed to pay Salter
 2     all wages owed at the time of his termination fails as a matter of law because Salter
 3     does not have any viable underlying claim for late paid wages.
 4                  5.        Salter’s sixth and seventh causes of action alleging that Defendants failed
 5     to indemnify him for business expenses he incurred and took unlawful deductions from
 6     his wages, respectively, are preempted by the FMCSA’s Federal Leasing Regulations,
 7     49 C.F.R. 376.12.
 8                  6.        Salter’s unlawful deductions claim also fails as a matter of law because
 9     any deductions taken from compensation paid to Salter are statutorily authorized under
10     California Labor Code § 224.
11                  7.        Salter’s unlawful deductions claim fails for the additional reason that no
12     private right of action exists to pursue such a claim. See, e.g. Gatdula v. CRST Int’l,
13     Inc., No. LACV111285VAPOPX, 2017 WL 11093975, at *3 (C.D. Cal. Mar. 3, 2017).
14                  8.        Salter cannot pursue his unreimbursed expenses claim (his sixth cause of
15     action) or his unlawful deductions claim (his seventh cause of action) to recover costs
16     he incurred to furnish a truck used to provide delivery services under the terms of his
17     Agreements with Quality. See Estrada v. FedEx Ground Package System, Inc., 154
18     Cal. App. 4th 1 (2007).
19                  9.        This motion is made following the conference of counsel pursuant to L.R.
20     7-3 that took place on August 26, 2021.
21                  WHEREFORE, Defendants respectfully request that the Court grant this motion
22     and enter summary judgment in their favor on Salter’s first through fourth, sixth and
23     seventh causes of action alleged in his First Amended Complaint.
24     Dated: September 3, 2021                                 Respectfully submitted,
25                                                              /s/ Christopher J. Eckhart
26                                                              Christopher J. Eckhart

27                                                              Attorney for Defendants, Quality Carriers,
                                                                Inc. and Quality Distribution, Inc.
28     4845-5970-9689, v. 3




                                                            2
